       Case
        Case4:21-cv-00012-DC-DF
             4:21-cv-00012-DC-DF Document
                                  Document7-1
                                           9 Filed
                                              Filed05/13/21
                                                    05/10/21 Page
                                                              Page11ofof23
                                                                         23




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   PECOS DIVISION

MAURICIO CONTRERA-FONSECA,                       §
    Petitioner,                                  §
                                                 §
v.                                               §          PE-21-CV-00012-DC-DF
                                                 §
UNITED STATES OF AMERICA,                        §
     Respondent.                                 §

                RESPONDENT UNITED STATES’ MOTION TO DISMISS

       Respondent United States of America 1 moves to dismiss Petitioner’s Writ of Habeas

Corpus pursuant to Rule 12 of the Federal Rules of Civil Procedure and in support will show the

Court as follows:

                                       I. BACKGROUND

       The pro se Petitioner, federal inmate Mauricio Contrera-Fonseca, is currently serving a 41-

month term of imprisonment for possession of a Schedule II controlled substance in violation of

21 U.S.C. §§ 84l(a)(l) and 841(b)(l)(B)(viii). (Ex. A, Judgment in a Criminal Case, United States

v. Contreras Fonseca, 3:18-CR-00537 (N.D. Tex. May 24, 2019).) Petitioner is incarcerated at the

Reeves County Detention Center III (RCDC III) in Pecos, Texas, and his current projected good

conduct time release date is September 20, 2021. (Ex. B, Public Information Inmate Data as of

March 29, 2021, p. 3.)

       In February 2021, Petitioner filed a Petition for Writ of Habeas Corpus under 28 U.S.C. §

2241. (ECF No. 1.) He alleges that the Federal Bureau of Prisons (BOP) and RCDC III failed to



       1
         There is generally only one proper respondent to a habeas petition; this custodian is “the
person” with the ability to produce the prisoner’s body before habeas court. See Rumsfeld v.
Padilla, 542 U.S. 426, 434-35 (2004). In this case, the custodian is Warden David Cole of RCDC
III, who has immediate custody over Petitioner. The United States of America is not a proper party
and should be dismissed.
       Case
        Case4:21-cv-00012-DC-DF
             4:21-cv-00012-DC-DF Document
                                  Document7-1
                                           9 Filed
                                              Filed05/13/21
                                                    05/10/21 Page
                                                              Page22ofof23
                                                                         23




release him on the “elderly offender [two thirds] release date of January 5, 2021.” (ECF No. 1-1,

p. 1.) Petitioner seeks a Court order releasing him from imprisonment to the custody of

immigration authorities for removal to Mexico. 2 (Id.) Petitioner also cites his medical conditions

and the spread of COVID-19 as bases for relief. (Id., p. 2.) However, the Court should dismiss this

action because Petitioner did not exhaust his administrative remedies and his claims are meritless.

                                  II. STANDARD OF REVIEW

       A motion to dismiss filed under Rule 12(b)(1) challenges a federal district court’s subject

matter jurisdiction. Fed. R. Civ. P. 12(b)(1). A case is properly dismissed for lack of subject matter

jurisdiction when the court lacks the statutory or constitutional power to adjudicate the case. See

In re FEMA Trailer Formaldehyde Products Liab. Litig. (Mississippi Plaintiffs), 668 F.3d 281, 286

(5th Cir. 2012) (citing Home Builders Ass’n, Inc. v. City of Madison, 143 F.3d 1006, 1010 (5th Cir.

1998)); see also Krim v. pcOrder.com., Inc., 402 F.3d 489, 494 (5th Cir. 2005) (citations omitted).

The party asserting jurisdiction bears the burden of proof. Ramming v. United States, 281 F.3d 158,

161 (5th Cir. 2001). In reviewing lack of subject matter jurisdiction, this court looks to: “(1) the

complaint alone; (2) the complaint supplemented by undisputed facts evidenced in the record; or

(3) the complaint supplemented by undisputed facts plus the court’s resolution of disputed facts.”

Id., (citing Barrera-Montenegro v. United States, 74 F.3d 657, 659 (5th Cir. 1992)).

                              III. ARGUMENT AND ANALYSIS

       A. Petitioner Failed to Exhaust His Administrative Remedies.




       2
          No court shall have jurisdiction to hear any cause or claim by or on behalf of any alien
arising from the decision by the Attorney General to commence proceedings, adjudicate cases, or
execute removal orders against any alien. 8 U.S.C. § 1252(g). Petitioner requests the Court to do
exactly that; to order his transfer into the custody of ICE so that he may be immediately deported
to Mexico. Because this request requires the Court to exercise its jurisdiction to review a claim
arising from a decision to execute a removal order, it is barred under 8 U.S.C. § 1252(g).


                                                  2
       Case
        Case4:21-cv-00012-DC-DF
             4:21-cv-00012-DC-DF Document
                                  Document7-1
                                           9 Filed
                                              Filed05/13/21
                                                    05/10/21 Page
                                                              Page33ofof23
                                                                         23




       The Court should dismiss this action because Petitioner failed to exhaust his administrative

remedies.

       It is well-established that “federal prisoners must exhaust ‘administrative remedies before

seeking habeas relief in federal court under 28 U.S.C. § 2241.’” Mayberry v. Pettiford, 74 F. App’x

299, 299 (5th Cir. 2003) (per curiam) (quoting Fuller v. Rich, 11 F.3d 61, 62 (5th Cir. 1994) (per

curiam)); see also Rourke v. Thompson, 11 F.3d 47, 49 (5th Cir. 1993); United States v. Gabor,

905 F.2d 76, 78 n.2 (5th Cir. 1990). A federal inmate’s failure to pursue administrative remedies

consistent with the procedures provided by the prison system where he is incarcerated constitutes

procedural default, warranting dismissal of a § 2241 habeas petition. Sanchez v. Joslin, 3:06-CV-

138, 2006 WL 2934278, *2-3 (N.D. Tex. Oct. 12, 2006) aff’d sub nom, Alaniz Sanchez v. Joslin,

258 F. App’x 713, (5th Cir. 2007) (per curiam); Carmona v. U.S. Bureau of Prisons, 243 F.3d 629,

632-34 (2d Cir. 2001); Moscato v. Fed. Bureau of Prisons, 98 F.3d 757, 760 (3d Cir. 1996); Nigro

v. Sullivan, 40 F.3d 990, 993-97 (9th Cir. 1994).

       A review of relevant administrative remedy procedures applicable to federal inmates

housed at RCDC III indicates that, depending upon the nature of the complaint, a grievance is

either handled exclusively by RCDC III officials or it may be appealed to BOP officials in the

BOP’s Privatization Management Branch (PMB) and Office of General Counsel. (Ex. D, RCDC

III Policy and Procedure Manual 12.006, Administrative Remedy Procedure, pp. 1-3.) Matters

appealable to the BOP upon completion of the local grievance procedures include sentence

computation issues, designation issues, and classification issues. (Id., p. 2.)

       Here, Petitioner’s claims raise a designation issue. 3 Thus, after completing local grievance



       3
         The statutes implicated in this habeas petition, 18 U.S.C. § 3582 and 34 U.S.C. § 60541,
address the BOP’s authority to place federal inmates in home detention to serve the remainder of
a term of imprisonment. Therefore, Petitioner’s claims relate to home detention as a designation


                                                  3
       Case
        Case4:21-cv-00012-DC-DF
             4:21-cv-00012-DC-DF Document
                                  Document7-1
                                           9 Filed
                                              Filed05/13/21
                                                    05/10/21 Page
                                                              Page44ofof23
                                                                         23




processes, Petitioner is required to appeal to the BOP through the Administrator of PMB. (Id., pp.

4, 6.) If dissatisfied with the PMB Administrator’s response, Petitioner must appeal to the BOP’s

General Counsel. (Id.) However, BOP electronic inmate administrative records do not indicate that

Petitioner filed any administrative remedy appeals with the PMB Administrator or the General

Counsel. (Ex. C, Declaration of Darrin C. Scott.)

       Moreover, Petitioner has offered no explanation regarding the exhaustion of administrative

remedies as inappropriate or futile. Exceptions to the exhaustion requirement apply only in

extraordinary circumstances, and Petitioner bears the burden of proving the inappropriateness or

futility of administrative review. Fuller, 11 F.3d at 62 (citing DCP Farms v. Yeutter, 957 F.2d

1183, 1188 (5th Cir.), cert denied, 506 U.S. 953 (1992); Gardner v. Sch. Bd. Caddo Par., 958 F.2d

108, 112 (5th Cir. 1992)).

       Accordingly, because Petitioner failed to demonstrate extraordinary circumstances that

waive the exhaustion requirement, the Court should dismiss the petition for failure to exhaust

administrative remedies.

       B. Petitioner Cannot Raise Conditions Of Confinement Under Section 2241.

       Even if Petitioner exhausted his administrative remedies, the Court lacks subject matter

jurisdiction to consider his claims.

       “Habeas corpus is an extraordinary remedy ‘reserved for transgressions of constitutional

rights and for a narrow range of injuries that … if condoned, [would] result in a complete

miscarriage of justice.’” Neira v. U.S. Bureau of Prisons, EP-18-CR-2399, 2020 WL 6928410, at

*2 (W.D. Tex. Nov. 24, 2020) (quoting Kinder v. Purdy, 222 F.3d 209, 213 (5th Cir. 2000)




of a location for serving his term of imprisonment, not his release from the term of imprisonment
itself. See infra, pp. 4-7.


                                                4
       Case
        Case4:21-cv-00012-DC-DF
             4:21-cv-00012-DC-DF Document
                                  Document7-1
                                           9 Filed
                                              Filed05/13/21
                                                    05/10/21 Page
                                                              Page55ofof23
                                                                         23




(internal citation omitted). Habeas corpus is applicable only when the petitioner is “in custody in

violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2241(c). As the

Court of Appeals for the Fifth Circuit has explained, “a habeas petition ‘is the proper vehicle to

seek release from custody,’ while a civil rights suit pursuant to 42 U.S.C. § 1983 for a state prisoner

or under Bivens 4 for a federal prisoner is ‘the proper vehicle to attack unconstitutional conditions

of confinement and prison procedures.’” Melot v. Bergami, 970 F.3d 596, 599 (5th Cir. 2020)

(quoting Carson v. Johnson, 112 F.3d 818, 820 (5th Cir. 1997)). “Simply stated, habeas is not

available to review questions unrelated to the cause of detention. Its sole function is to grant relief

from unlawful imprisonment or custody and it cannot be used properly for any other purpose.”

Pierre v. United States, 525 F.2d 933, 935-36 (5th Cir. 1976); see also Nel v. Cole, PE-20-CV-

0048, 2020 WL 6535787 (W.D. Tex. Oct. 31, 2020). Thus, “if a favorable determination of the

prisoner’s claim would not automatically entitle him to accelerated release, then the proper vehicle

is a civil rights suit,” not a § 2241 habeas petition. Pierre, 525 F.2d at 935-36 (citing Carson, 112

F.3d at 820-21).

          Here, Petitioner seeks “a change in confinement from a prison facility to home detention,”

and “therefore involves his conditions of confinement.” Melot, 970 F.3d at 599. Under the First

Step Act of 2018’s revisions to the Second Chance Act of 2007, 34 U.S.C. § 60541 now provides

that an inmate can be “remov[ed]” from a BOP facility and placed on “home detention until the

expiration of the prison term to which the offender was sentenced.” 34 U.S.C. § 60541(g)(1)(A).

In an unpublished decision, the Fifth Circuit found that an inmate’s request might “sound in

habeas” because a favorable ruling from the district court to “release to home confinement in the




          4
              See Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388
(1971).


                                                  5
       Case
        Case4:21-cv-00012-DC-DF
             4:21-cv-00012-DC-DF Document
                                  Document7-1
                                           9 Filed
                                              Filed05/13/21
                                                    05/10/21 Page
                                                              Page66ofof23
                                                                         23




context of a global pandemic” would accelerate his release. Cheek v. Warden of Fed. Med. Ctr.,

835 F. App’x 737, 740 (5th Cir. 2020) (per curiam). However, the Court did not hold that the

district court possessed authority to grant habeas corpus. The Court stated that “the pandemic did

not create judicial authority to grant home confinement.” Id. Here, Contrera-Fonseca has not

exhausted his administrative remedies and “[w]ithout a denial from the BOP, there is nothing for

[the Court] to review. [Petitioner] presents no indication that the BOP denied him or others,

appropriately or otherwise, a request for home confinement.” Id.; but see, Rice v. Gonzalez, 985

F.3d 1069, 1070 (5th Cir. 2021) (“[T]hat [a state prisoner] might more likely be exposed to

COVID-19 during confinement, and that he may have certain common underlying health

conditions, taken together do not impugn the underlying legal basis for the fact or duration of his

confinement.”) Consequently, Petitioner’s claims are not cognizable under 28 U.S.C. § 2241 and,

therefore, the Court should dismiss the petition for lack of subject matter jurisdiction.

           C. Petitioner’s Additional Claims Are Without Merit.

               1. Elderly Offender Release.

       Petitioner alleges that he qualified for release on the “elderly offender two thirds” date in

January 2020. (ECF No. 1-1, p. 1.) Petitioner’s claims fail because he does not meet the statutory

eligibility criteria of an elderly offender. Petitioner is 37 years of age and cannot show that he is

an “eligible terminally ill offender.”

       The date of release is a computation of the earliest date that the BOP considers releasing a

federal inmate from a correctional facility to home detention to serve the remainder of a federal

term of imprisonment. See 18 U.S.C. § 3624(c)(2). Specifically, the BOP’s statutory authority to

release an inmate to home confinement is generally limited to “the shorter of 10 percent of the

term of imprisonment of that prisoner or 6 months.” Id. Section 60541 authorizes a home detention




                                                  6
       Case
        Case4:21-cv-00012-DC-DF
             4:21-cv-00012-DC-DF Document
                                  Document7-1
                                           9 Filed
                                              Filed05/13/21
                                                    05/10/21 Page
                                                              Page77ofof23
                                                                         23




pilot program to permit potential home detention in excess of § 3582(c)(2)’s limits for elderly or

terminally ill federal inmates. 34 U.S.C. § 60541. Specifically, § 60541(g) authorizes “a pilot

program to determine the effectiveness of removing eligible elderly offenders and eligible

terminally ill offenders from [BOP] facilities and placing such offenders on home detention until

the expiration of the prison term to which the offender was sentenced.” 34 U.S.C. §

60541(g)(1)(A). Section 60541(g) also authorizes the United States Attorney General to waive §

3624(c)(2)’s temporal limitation on pre-release home confinement placement. 34 U.S.C. §

60541(g)(1)(c). An “eligible elderly offender” is a federal inmate in the custody of BOP:

       (i) who is not less than 60 years of age;

       (ii) who is serving a term of imprisonment that is not life imprisonment based on
       conviction for an offense or offenses that do not include any crime of violence, sex
       offense, offense described in 18 U.S.C. § 2332(b)(g)(5)(B) or offense under. 18
       U.S.C. § 37, and has served 2/3 of the term of imprisonment to which the offender
       was sentenced;

       (iii) who does not have any prior conviction for a federal or state crime of violence,
       sex offense, offense described in 18 U.SC. § 2332(b)(g)(5)(B) or offense under 18
       under 18 U.S.C. § 37;

       (iv) who has not been determined by the BOP, on the basis of information the BOP
       uses to make custody classifications, and in the sole discretion of the BOP, to have
       a history of violence, a history of engaging in conduct constituting a sex offense,
       or a history of conduct constituting an offense described in. 18 U.S.C. §
       2332(b)(g)(5(b) or offense under 18 U.S.C. § 37; and

       (v) who has not escaped, or attempted to escape, from a BOP institution;

       (vi) for whom the BOP has determined that release to home dentition under this
       section will result in a substantial net reduction of costs to the Federal Government;
       and

       (vii) who has been determined by the BOP to be at no substantial risk of engaging
       in criminal conduct or of endangering any person or the public if released to home
       detention.


34 U.S.C. §§ 60541(g)(5)(A)(i)-(vii).



                                                   7
       Case
        Case4:21-cv-00012-DC-DF
             4:21-cv-00012-DC-DF Document
                                  Document7-1
                                           9 Filed
                                              Filed05/13/21
                                                    05/10/21 Page
                                                              Page88ofof23
                                                                         23




       Furthermore, to be considered an “eligible terminally ill offender” for participation in the

pilot program under § 60541, a medical doctor approved by the BOP must determine that the

inmate requires care at a nursing home, intermediate care facility, or assisted living facility, or

must diagnose the inmate with a terminal illness. 34 U.S.C. § 60541(g)(5)(D)(iii). While an eligible

terminally ill offender need not be at least 60 years of age and need not have served two thirds of

the term of imprisonment, all other eligibility criteria applicable to an eligible elderly offender

must be met. 34 U.S.C. §§ 60541(g)(5)(D)(i); 60541(d)(5)(D)(ii).

       Here, even liberally construing the habeas petition as an effort to initiate a Bivens suit or

cognizable in a habeas corpus action, Petitioner’s claims nonetheless fail because he does not meet

statutory eligibility criteria for pilot program participation: Petitioner is 37 years old, and his

projected release date is September 20, 2021. (Ex. B, p.1; Ex. E, pp. 1-2.) As such, he is not 60

years of age, nor will he be 60 by the time his current term of imprisonment expires and, therefore,

he does not qualify for program participation as an “eligible elderly offender.”

       Although Petitioner allegedly suffers from several maladies, he does not claim that any of

these conditions are terminal or require care at a nursing home, intermediate care facility, or

assisted living facility. (See ECF No. 1-1, p. 2.) Moreover, Petitioner does not allege that a BOP-

approved medical doctor has determined that his conditions are terminal or require care at a nursing

home, intermediate care facility, or assisted living facility. As such, Petitioner also does not qualify

for program participation as an “eligible terminally ill offender.” 5

       Petitioner’s age does not qualify him for participation in the home detention pilot program




       5
        Even if Petitioner satisfied the mandatory statutory eligibility criteria of § 60541(g)(5)(A)
or § 60541(g)(5)(D), his participation in the program would not be required. The United States
Attorney General is not required to place all eligible offenders in the program, but “may release
some or all” for program participation. 34 U.S.C. § 69541(g)(1)(B).


                                                   8
        Case
         Case4:21-cv-00012-DC-DF
              4:21-cv-00012-DC-DF Document
                                   Document7-1
                                            9 Filed
                                               Filed05/13/21
                                                     05/10/21 Page
                                                               Page99ofof23
                                                                          23




authorized by 34 U.S.C. § 60541(g). Therefore, because Petitioner does not meet the statutory

placement criteria, his claims should be dismissed.

               2. Compassionate Release.

        Petitioner seeks compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). This request

should be denied because Petitioner did not submit a request to file for compassionate release in

the district court. Additionally, Petitioner has been vaccinated against COVID-19 and, therefore,

does not present an extraordinary and compelling reason permitting relief.

        Petitioner’s request for compassionate release is based on his medical condition and fear

of COVID-19. (See ECF No. 1-1, p. 3.) (“I also ask this Honorable Court to consider empa[thy]

and compassion under the Care [sic] act.”). He allegedly suffers from high blood pressure, high

cholesterol, hemorrhoids, back pain, and fears that he is obese or diabetic. (See ECF No. 1-1, p.

2.) Petitioner’s BOP medical records, which are filed under seal as Exhibit E, reveal that, as of

December 2020, Petitioner presents high blood pressure and a body mass index (BMI) of 38.2

percent. 6

        In the First Step Act of 2018 (the “First Step Act”), Pub L. No. 115-391, 132 Stat. 5194,

5239, Congress amended 18 U.S.C. § 3582(c)(1)(A) to allow a prisoner to file a motion for

compassionate release on his own behalf. See, e.g., United States v. York, 3:11-CR-76, 2019 WL

3241166, at *4 (E.D. Tenn. July 18, 2019) (citing 18 U.S.C. § 3582(c)(1)(A) (2017)). The First

Step Act modified § 3582(c)(1) to “increase[e] the use and transparency of compassionate release.”

Pub. L. No. 115-391, 132 Stat. 5194, 5239. Section 3582(c)(1)(A) provides in pertinent part:




        6
        According to the Centers for Disease Control and Prevention (CDC) guidelines, Petitioner
is BMI is classified as overweight or obese. See CDC, Adult BMI Calculator, (visited May 3,
2020),     https://www.cdc.gov/healthyweight/assessing/bmi/adult_bmi/english_bmi_calculator/
bmi_calculator.html.


                                                9
      Case
       Case4:21-cv-00012-DC-DF
            4:21-cv-00012-DC-DF Document
                                 Document7-1
                                          9 Filed
                                             Filed05/13/21
                                                   05/10/21 Page
                                                             Page10
                                                                  10ofof23
                                                                         23




       (c) Modification of an Imposed Term of Imprisonment.—The court may not modify a term
       of imprisonment once it has been imposed except that—

       (1) in any case—

       (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion of the
       defendant after the defendant has fully exhausted all administrative rights to appeal a
       failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of
       30 days from the receipt of such a request by the warden of the defendant’s facility,
       whichever is earlier, may reduce the term of imprisonment (and may impose a term of
       probation or supervised release with or without conditions that does not exceed the
       unserved portion of the original term of imprisonment), after considering the factors set
       forth in section 3553(a) to the extent that they are applicable, if it finds that—

       (i) extraordinary and compelling reasons warrant such a reduction …

       and that such a reduction is consistent with applicable policy statements issued by the
       Sentencing Commission …

       Further, 28 U.S.C. § 994(t) provides: “The Commission, in promulgating general policy

statements regarding the sentencing modification provisions in section 3582(c)(1)(A) of Title 18,

shall describe what should be considered extraordinary and compelling reasons for sentence

reduction, including the criteria to be applied and a list of specific examples. Rehabilitation of the

defendant alone shall not be considered an extraordinary and compelling reason.” In the policy

statement as incorporated in U.S.S.G. § 1B1.13, the Commission identifies the “extraordinary and

compelling reasons” that may justify compassionate release. The guideline and the application

note provide as follows:

       1. Extraordinary and Compelling Reasons.—Provided the defendant meets the
       requirements of subdivision (2) [regarding absence of danger to the community],
       extraordinary and compelling reasons exist under any of the circumstances set forth
       below:

       (A)     Medical Condition of the Defendant.—

               (i)     The defendant is suffering from a terminal illness (i.e., a serious and
                       advanced illness with an end of life trajectory). A specific prognosis
                       of life expectancy (i.e., a probability of death within a specific time
                       period) is not required. Examples include metastatic solid-tumor



                                                 10
      Case
       Case4:21-cv-00012-DC-DF
            4:21-cv-00012-DC-DF Document
                                 Document7-1
                                          9 Filed
                                             Filed05/13/21
                                                   05/10/21 Page
                                                             Page11
                                                                  11ofof23
                                                                         23




                      cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                      disease, and advanced dementia.

               (ii)   The defendant is—

                      (I)     suffering from a serious physical or medical condition,

                      (II)    suffering from a serious functional or cognitive impairment,
                              or

                      (III)   experiencing deteriorating physical or mental health because
                              of the aging process, that substantially diminishes the ability
                              of the defendant to provide self-care within the environment
                              of a correctional facility and from which he or she is not
                              expected to recover.

       (B)     Age of the Defendant.—The defendant (i) is at least 65 years old; (ii) is
               experiencing a serious deterioration in physical or mental health because of
               the aging process; and (iii) has served at least 10 years or 75 percent of his
               or her term of imprisonment, whichever is less.

U.S.S.G. § 1B1.13, app note 1(A), (B). 7

       In general, the defendant has the burden to show circumstances meeting the test for

compassionate release. See, e.g., United States v. Neal, 2:08-CR-00628, 2020 WL 5993290, at *4

(E.D. Pa. Oct. 9, 2020); United States v. Adeyemi, 470 F. Supp. 3d 489, 512 (E.D. Pa. 2020). As

the terminology in the statute makes clear, compassionate release is “rare” and “extraordinary.”

United States v. Willis, 382 F. Supp. 3d 1185, 1188 (D.N.M. 2019) (citations omitted).




       7
          The Fifth Circuit Court of Appeals has explained that the policy statement in U.S.S.G. §
1B1.13, although not dispositive, “informs [a court’s] analysis as to what reasons may be
sufficiently ‘extraordinary and compelling’ to merit compassionate release.” United States v.
Thompson, 984 F.3d 431, 433 (5th Cir. 2021). A subsequent Fifth Circuit panel held that “neither
the policy statement nor the commentary to it binds a district court addressing a prisoner’s own
motion” for a sentence reduction. United States v. Shkambi, 993 F.3d 388, 393 (5th Cir. 2021).
Any argument that Shkambi precludes consideration of the policy statement would be inaccurate.
The prior panel opinion in Thompson, which recognizes that the policy statement informs the
courts’ analyses of sentence-reduction motions, governs. See United States v. Smith, 354 F.3d 390,
399 (5th Cir. 2003) (explaining that prior panel decisions control). The United States maintains
that the commentary is authoritative and binding.


                                                11
      Case
       Case4:21-cv-00012-DC-DF
            4:21-cv-00012-DC-DF Document
                                 Document7-1
                                          9 Filed
                                             Filed05/13/21
                                                   05/10/21 Page
                                                             Page12
                                                                  12ofof23
                                                                         23




                       i. Exhaustion Requirement

       Petitioner did not exhaust his administrative remedies before requesting compassionate

release and, thus, there is no basis for the Court to grant his request.

       “‘A compassionate release request is not a matter of illegal or unconstitutional restraint.’

Hence, a petition under § 2241 is not the proper means by which [p]etitioner may obtain the relief

he seeks.” Ordonez v. Cole, PE-20-cv-00038, 2020 WL 5541082 at *6 (W.D. Tex. Sept. 14, 2020)

(quoting Figueroa v. Chapman, 347 F. App’x 48, 50 (5th Cir. 2009)). Nonetheless, “a defendant

seeking compassionate relief must fully exhaust all administrative rights to appeal, which

statutorily requires him to present the request to the BOP before seeking a resolution in federal

courts.” United States v. Rivas, 833 F. App’x 556, 557 (5th Cir. 2020) (per curiam).

       Here, the appropriate means for Petitioner to seek such relief is to submit a compassionate

release request to the warden, and then to file a sentence reduction motion in his sentencing court

should the warden deny the request or should 30 days lapse without a decision from the warden.

18 U.S.C. § 3582(c)(1)(a). There is no indication that Petitioner exhausted the available

administrative remedies, and therefore, his request should be denied.

                       ii. COVID-19

       Petitioner also claims he fears contracting COVID-19 at RCDC III. (See ECF No. 1-1, p.

2.)

       A federal prisoner seeking a reduction in sentence under 18 U.S.C. § 3582(c)(1)(A)(i) must

establish an “extraordinary and compelling reason[],” as that term is defined in Application Note

1 to U.S.S.G. § 1B1.13.1, The risk of COVID-19 by itself is not an extraordinary and compelling

reason allowing compassionate release. See United States v. Wilson, 848 F. App’x 112, 113 (5th

Cir. 2021) (concurring with district court’s decision that risk of COVID, even in the presence of




                                                  12
      Case
       Case4:21-cv-00012-DC-DF
            4:21-cv-00012-DC-DF Document
                                 Document7-1
                                          9 Filed
                                             Filed05/13/21
                                                   05/10/21 Page
                                                             Page13
                                                                  13ofof23
                                                                         23




some medical conditions, does not meet the extraordinary and compelling standard); see, e.g.,

United States v. Taylor, CV 3-269, 2020 WL 3447761, at *6 (D. Md. June 23, 2020) (“Fear of

contracting the novel coronavirus while incarcerated is not sufficient reason for granting

compassionate release” absent individual special circumstances.”); United States v. Clark, 451 F.

Supp. 3d 651, 657 (M.D. La 2020) (“General concerns about possible exposure to COVID-19 do

not meet the criteria for extraordinary and compelling reasons for a reduction in sentence set forth

in the Sentencing Commission’s policy statement on compassionate release, U.S.S.G. §

1B1.13.23.”); United States v. Warren, CR 15-255, 2020 WL 4923677, at *2 (E.D. La. Aug. 21,

2020) (“Indeed, if general concerns about COVID-19 constituted extraordinary and compelling

reasons, all incarcerated individuals would qualify for compassionate release.”).

       The fact of the COVID-19 pandemic, which poses a general threat to every non-immune

person in the country, does not alone provide a basis for a sentence reduction. The guideline policy

statement describes specific serious medical conditions afflicting an individual inmate, not

generalized threats to the entire population. The Third Circuit has therefore held that: “[T]he mere

existence of COVID-19 in society and the possibility that it may spread to a particular prison alone

cannot independently justify compassionate release, especially considering BOP’s statutory role,

and its extensive and professional efforts to curtail the virus’s spread.” United States v. Raia, 954

F.3d 594, 597 (3d Cir. 2020); see United States v. Roeder, 807 F. App’x 157, 161 n.16 (3d Cir.

2020) (per curiam) (“[T]he existence of some health risk to every federal prisoner as the result of

this global pandemic does not, without more, provide the sole basis for granting release to each

and every prisoner within our Circuit.”); see also United States v. Hegyi, 2:17-CR-82, 2020 WL

7090710, at *2 (N.D. Ind. Dec. 4, 2020) (“the presence of COVID-19 in a prison, even in large

numbers, does not justify compassionate release on its own.”).




                                                 13
       Case
        Case4:21-cv-00012-DC-DF
             4:21-cv-00012-DC-DF Document
                                  Document7-1
                                           9 Filed
                                              Filed05/13/21
                                                    05/10/21 Page
                                                              Page14
                                                                   14ofof23
                                                                          23




        The United States acknowledges, however, that an inmate who has not been offered a

vaccine, who presents a risk factor identified by the CDC as increasing the risk of an adverse

outcome from COVID-19, and who is not expected to recover from that condition, presents “a

serious physical or medical condition … that substantially diminishes the ability of the defendant

to provide self-care within the environment of a correctional facility,” U.S.S.G. § 1B1.13 cmt.

n.1(A)(ii)(I), because the defendant may be less able to protect himself against an unfavorable

outcome from the disease. See United States v. Tartaglione, CR 15-491, 2020 WL 3969778, at *5-

6 (E.D. Pa. July 14, 2020) (“a prisoner seeking release due to COVID-19 must at least show: (1) a

sufficiently serious medical condition, or advanced age, placing the prisoner at a uniquely high

risk of grave illness or death if infected by COVID-19; and (2) an actual, non-speculative risk of

exposure to COVID-19 in the facility where the prisoner is held.”) (quoting United States v.

Somerville, 463 F. Supp. 3d 585, 597 (W.D. Pa. 2020)).

        The CDC’s list of risk factors was most recently updated on March 29, 2021. See

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html. It reports a list of conditions that “can make you more likely to get severely ill

from COVID-19.” An inmate who has not been offered a vaccine, who presents a condition on

that list, presents an “extraordinary and compelling reason” allowing consideration of

compassionate release. 8



        8
          Before March 29, 2021, the CDC presented two separate lists of conditions that either
definitively entailed a greater risk of severe illness or “might” entail a greater risk of severe illness.
Those “might” conditions were asthma (moderate-to-severe); cerebrovascular disease; cystic
fibrosis; hypertension; immunocompromised state from blood or bone marrow transplant, immune
deficiencies, HIV, use of corticosteroids, or use of other immune weakening medicines; neurologic
conditions, such as dementia; liver disease; overweight; pulmonary fibrosis; thalassemia; and type
1 diabetes mellitus. At that time, the United States maintained – and most courts agreed – that
inmates with conditions on the “might” list did not present an extraordinary basis for relief. See,
e.g., United States v. Durham, 3:18CR-251, 2020 WL 5577884, at *2 (W.D.N.C. Sept. 17, 2020)


                                                   14
      Case
       Case4:21-cv-00012-DC-DF
            4:21-cv-00012-DC-DF Document
                                 Document7-1
                                          9 Filed
                                             Filed05/13/21
                                                   05/10/21 Page
                                                             Page15
                                                                  15ofof23
                                                                         23




       Here, although Petitioner presents the risk factors of obesity and high blood pressure, he

has been vaccinated against COVID-19. (Ex. E, pp. 2-3.) He therefore cannot no longer present an

“extraordinary and compelling reason” for compassionate release because BOP provided, and

Petitioner accepted, both doses of the COVID-19 vaccine produced by Pfizer. (Ex. E, pp. 4-7.) As

a result, Petitioner’s request for compassionate release should be denied.

       As the United States has explained, the pertinent guideline policy statement treats as an

“extraordinary and compelling” circumstance “a serious physical or medical condition … that

substantially diminishes the ability of the Petitioner to provide self-care within the environment of

a correctional facility and from which he she is not expected to recover.” U.S.S.G. § 1B1.13 app.

note 1(A)(ii). The United States during the pandemic has acknowledged that an unvaccinated

inmate who presents a medical risk factor identified by the CDC as increasing the risk of an adverse

outcome from COVID-19, and who is not expected to recover from that condition, presents an

extraordinary and compelling circumstance under that provision. That circumstance no longer

exists in this case. Petitioner has received a vaccine approved by the United States Food and Drug

Administration (FDA) for emergency use based on its conclusion that, in extensive testing, the


; United States v. Moldover, CR 14-637, 2020 WL 6731111, at *9 (E.D. Pa. Nov. 13, 2020)
(“District courts have routinely denied motions for compassionate release based on allegations of
only potential COVID-19 risk factors, including asthma and hypertension.”).
        In the March 29 revision, the CDC merged the two lists without extensive explanation. The
CDC also presents a page with information for healthcare providers, which discusses the
evidentiary basis for designating each risk factor and indicates that there remains less extensive
support for drawing conclusions regarding most conditions formerly listed as “might” factors. See
https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-care/underlyingconditions.html.         The
United States nevertheless continues to follow CDC guidance and therefore relies on the CDC’s
expanded list to define what constitutes an “extraordinary and compelling” basis for consideration
of compassionate release of an inmate who has not been offered a vaccine.
        It also bears noting that although age is not listed as a separate risk factor, the CDC has
emphasized that it is an important indicator of risk. The CDC page regarding risk factors, updated
on March 29, 2021, states: “More than 80% of COVID-19 deaths occur in people over age 65, and
more than 95% of COVID-19 deaths occur in people older than 45.” Id.


                                                 15
      Case
       Case4:21-cv-00012-DC-DF
            4:21-cv-00012-DC-DF Document
                                 Document7-1
                                          9 Filed
                                             Filed05/13/21
                                                   05/10/21 Page
                                                             Page16
                                                                  16ofof23
                                                                         23




vaccine was 95% effective in preventing COVID-19 infection, including in participants with

medical comorbidities associated with high risk of severe COVID-19 disease. See FDA Decision

Memorandum, Pfizer – Dec. 11, 2020, https://www.fda.gov/media/144416/download.

       Various studies continue to confirm the efficacy of the vaccines. For instance, on April 1,

2021, Pfizer reported its follow-up study on the 44,000 participants in its Phase 3 trial. It found

that the vaccine, based on mRNA technology (like the Moderna vaccine), was 91.3% effective

against COVID-19, measured seven days through up to six months after the second dose, across

age, gender, race, and ethnicity demographics, across participants with a variety of underlying

conditions, and during a period through March 13, 2021, when variants were circulating. Pfizer

further found that the vaccine was 100% effective against severe disease as defined by the CDC

and   95.3%     effective   against   severe    disease    as   defined    by    the   FDA.     See

https://www.businesswire.com/news/home/20210401005365/en/.

       The CDC likewise recently reported the effectiveness of the Pfizer and Moderna vaccines

in preventing infection during the same period and concluded that its extensive data “reinforce

CDC’s recommendation of full 2-dose immunization with mRNA vaccines. COVID-19

vaccination is recommended for all eligible persons [.]” “Interim Estimates of Vaccine

Effectiveness,” https://www.cdc.gov/mmwr/volumes/70/wr/mm7013e3.htm Mar. 29, 2021).

       Given these figures, Petitioner accepted effective “self-care” against the virus and does not

present any extraordinary and compelling reason allowing compassionate release. As one court

recently summarized:

       Here, Defendant is not at high risk of contracting severe COVID-19 because
       Defendant will have received both does of the Pfizer vaccine by the time he would
       be released. According to clinical trials published on the CDC’s website, the Pfizer
       vaccine was 95% effective at preventing COVID-19 in people who did not have a
       previous infection. More importantly for purposes of this motion, clinical trials
       have shown that the Pfizer vaccine is 100% effective at preventing severe disease.



                                                16
      Case
       Case4:21-cv-00012-DC-DF
            4:21-cv-00012-DC-DF Document
                                 Document7-1
                                          9 Filed
                                             Filed05/13/21
                                                   05/10/21 Page
                                                             Page17
                                                                  17ofof23
                                                                         23




       Therefore, because Defendant will be at little-to-no risk of severe COVID-19
       shortly after receiving his second Pfizer dose, there are no “extraordinary and
       compelling reasons” justifying a compassionate release in this case. See United
       States v. Miller, No. 13-20928, 2021 WL 1115863, at *2 (E.D. Mich. Mar. 24,
       2021) (“The court is aware of no scientifically derived evidence showing that
       severe complications or death from COVID-19 is likely, or even possible, after an
       individual has received a full vaccination regimen. Over forty million individuals
       have been fully vaccinated in the United States, and the court does not know of a
       single confirmed death of a fully vaccinated individual from COVID-19.”).

United States v. Groom, 2:17-CR-159, 2021 WL 1220225, at *2 (S.D. Ohio Apr. 1, 2021).

       Recent decisions overwhelmingly agree with this conclusion. See, e.g., United States v.

Cortez, CR180085801, 2021 WL 689923 (D. Ariz. Feb. 23, 2021); United States v. Godoy-

Machuca, CR18008, 2021 WL 961780, at *2 (D. Ariz. Mar. 15, 2021) (defendant also recovered

from COVID-19, providing an additional measure of protection); United States v. Grummer, 2021

WL 568782, at *2 (S.D. Cal. Feb. 16, 2021) (denying compassionate release to defendant with

several chronic medical conditions when defendant had been fully vaccinated against COVID-19);

United States v. Poupart, 3:11CR116, 2021 WL 917067, at *1 (D. Conn. Mar. 10, 2021); United

States v. Shepard, CR 07-85, 2021 WL 848720, at *5 (D.D.C. Mar. 4, 2021); United States v.

Stewart, CR 17-00488, 2021 WL 1011041, at *2 (D. Haw. Mar. 16, 2021); United States v.

Decano, CR 07-00608, 2021 WL 1095979, at *6 (D. Haw. Mar. 22, 2021); United States v.

Johnson, 3:02-CR-00068, 2021 WL 863754, at *2 (W.D. Ky. Mar. 8, 2021); United States v.

Jones, CR 14-154, 2021 WL 1172537, at *2 (E.D. La. Mar. 29, 2021); United States v. McGill,

CR 15-0037, 2021 WL 662182, at *5 (D. Md. Feb. 19, 2021); United States v. Gabbard, CR 18-

20039, 2021 WL 1037724, at *3 (E.D. Mich. Mar. 18, 2021); United States v. Williams, CR 16-

251, 2021 WL 1087692, at *3 (D. Minn. Mar. 22, 2021); United States v. Burks, CR113694, 2021

WL 1291935, at *2 (D. Minn. Apr. 7, 2021); United States v. Wakefield, 1:19-CR-00095, 2021

WL 640690, at *3 (W.D.N.C. Feb. 18, 2021) (defendant presents obesity, diabetes, and




                                              17
      Case
       Case4:21-cv-00012-DC-DF
            4:21-cv-00012-DC-DF Document
                                 Document7-1
                                          9 Filed
                                             Filed05/13/21
                                                   05/10/21 Page
                                                             Page18
                                                                  18ofof23
                                                                         23




hypertension, but he previously tested positive, and has received the first dose; “Because he has

already contracted the virus and recovered without complication, and because he is in the process

of being vaccinated, the Defendant cannot meet his burden of establishing that his COVID-19 risk

is an extraordinary and compelling reason for his release.”); United States v. Williams, 5:01-CR-

00012, 2021 WL 966028, at *3 (W.D.N.C. Mar. 15, 2021); United States v. Kosic, 18 CR 30, 2021

WL 1026498, at *2 (S.D.N.Y. Mar. 17, 2021) (also rejected other objections based on conditions

at Fort Dix, where the inmate received the first dose of the Moderna vaccine, and also recovered

from COVID-19); United States v. Cardoza, 3:17-CR-00438, 2021 WL 932017, at *1 (D. Or. Mar.

11, 2021); United States v. Roper, CR 16-335, 2021 WL 963583, at *4 (E.D. Pa. Mar. 15, 2021)

(“The risk posed to an inoculated Mr. Roper is not an extraordinary and compelling reason for his

release.”); United States v. Stiver, CR 17-64, 2021 WL 1110593, at *1 (W.D. Pa. Mar. 23, 2021);

United States v. Beltran, 6:16-CR-00004, 2021 WL 398491, at *3 (S.D. Tex. Feb. 1, 2021)

(denying compassionate release to defendant with underlying health conditions when defendant

had received first vaccine dose); United States v. Ballenger, CR16-5535, 2021 WL 308814, at *4

(W.D. Wash. Jan. 29, 2021); see also United States v. Lipscomb, 2:18-CR-34, 2021 WL 734519,

at *2 (M.D. Fla. Feb. 25, 2021) (inmate received both doses; “What’s more, this demolishes

Lipscomb’s conclusory contention BOP is not taking adequate precautions. Currently, tens—if not

hundreds—of millions of Americans are scurrying to figure out how to get a vaccine. Yet

Lipscomb already received both doses. This does not suggest BOP is taking COVID-19 lightly or

not protecting Lipscomb.”).

       Federal inmates have contested this consensus, pointing out that the vaccines may not be

100% effective, that they were not tested in a congregate setting, that they may not be effective for

all individuals, and that variants may emerge that render the vaccines ineffective. Courts have




                                                 18
      Case
       Case4:21-cv-00012-DC-DF
            4:21-cv-00012-DC-DF Document
                                 Document7-1
                                          9 Filed
                                             Filed05/13/21
                                                   05/10/21 Page
                                                             Page19
                                                                  19ofof23
                                                                         23




almost uniformly rejected these arguments. One explained:

       Given that Rodriguez is or will soon be fully vaccinated against COVID-19, the
       Court concludes that Rodriguez’s obesity and hypertension are not extraordinary
       and compelling reasons justifying his release …. Rodriguez argues that it is unclear
       how effective the Pfizer vaccine is, how long its effects will last, and whether it
       protects against the COVID variants, leaving a risk that he could still become
       seriously ill. Although all evidence to date is that the Pfizer vaccine is very
       effective, no one claims that it is 100 percent effective, and thus there remains a
       small risk that Rodriguez could be infected by COVID-19 and become seriously ill
       from that infection. But every prisoner runs a small risk of lots of serious medical
       conditions (including COVID-19). The small risk that Rodriguez may contract
       COVID-19 and become seriously ill is simply too speculative to justify his release.

United States v. Rodriguez, 15-CR-0254, 2021 WL 1187149, at *1-2 (D. Minn. Mar. 30, 2021).

Accordingly, the prevailing view is that “absent some shift in the scientific consensus, Defendant’s

vaccination against COVID-19 precludes the argument that his susceptibility to the disease is

‘extraordinary and compelling’ for purposes of § 3582(c)(1)(A).” United States v. Smith, 17-CR-

20753, 2021 WL 364636, at *2 (E.D. Mich. Feb. 3, 2021); see also, e.g., United States v. White,

15-CR-20040, 2021 WL 964050, at *2 (E.D. Mich. Mar. 15, 2021) (denied after first dose, and

rejects speculation regarding future effectiveness against variants: “Defendant is free to renew his

motion should more information emerge suggesting that the Pfizer vaccine cannot protect him

from new imminent strains of COVID-19. However, at this time, the Court does not find

extraordinary and compelling circumstances based on that speculation.”); United States v.

Kariblghossian, 2:13-CR-00318, 2021 WL 1200181, at *3 (C.D. Cal. Mar. 29, 2021)

(“Nonetheless, at this time, the available scientific evidence suggests that the Pfizer vaccine is

highly effective against known variants of the SARS-COV-2 virus that causes COVID-19) (citing

CDC studies and Yang Liu, et. al., Neutralizing Activity of BNT162b2-Elicited Serum, The New

England Journal of Medicine (March 8, 2021), https://www.nejm.org/doi/full/10.1056/

NEJMc2102017?query=featured_home)); United States v. Goston, 15-20694, 2021 WL 872215,




                                                19
       Case
        Case4:21-cv-00012-DC-DF
             4:21-cv-00012-DC-DF Document
                                  Document7-1
                                           9 Filed
                                              Filed05/13/21
                                                    05/10/21 Page
                                                              Page20
                                                                   20ofof23
                                                                          23




at *3 (E.D. Mich. Mar. 9, 2021) (finding the potential that the Pfizer vaccine does not protect

against variants inadequate to justify release); United States v. Brown, 16-CR-436, 2021 WL

1154207, at *3 (S.D.N.Y. Mar. 26, 2021) (speculation about variants is insufficient); United States

v. Del Rosario Martinez, 19CR5218, 2021 WL 956158, at *3 n.10 (S.D. Cal. Mar. 10, 2021)

(declining to rely on a frequently submitted declaration of Dr. Tara Vijayan, stating, “with all due

respect to Dr. Vijayan’s expertise and experience, the Court declines to contribute in any fashion

to public skepticism regarding the safety and efficacy of the available COVID-19 vaccines or to

second-guess the Food and Drug Administration’s findings and decision to issue Emergency Use

Authorizations for COVID-19 vaccines ‘for which there is adequate manufacturing information to

ensure its quality and consistency.’ The Path for a COVID-19 Vaccine from Research to

Emergency      Use     Authorization,     available     at   www.FDA.gov/COVID19vaccines#FDA

VaccineFacts (last visited 3/9/2021).”).

        It is possible that the scientific consensus may shift dramatically if vaccine-resistant

variants emerge or the vaccines prove less efficacious than studies to date suggest. If those

possibilities materialize, nothing would prevent Petitioner from filing a proper motion for

compassionate release. United States v. Singh, 4:15-CR-00028, 2021 WL 928740, at *3-4 (M.D.

Pa. Mar. 11, 2021) (“Indeed, the majority of CDC recommendations for fully vaccinated people

indicate that the CDC’s primary concern is not with fully vaccinated individuals being hospitalized

due to COVID-19, but with such individuals potentially spreading the virus to unvaccinated

individuals … . It is, of course, possible that future research will demonstrate that current, or future,

COVID-19 variants mitigate the effectiveness of the Moderna vaccine to such an extent that the

vaccine no longer provides individuals with effective protection. However, Singh has not

demonstrated that such is the case today and, it bears emphasizing, the burden falls upon Singh to




                                                   20
      Case
       Case4:21-cv-00012-DC-DF
            4:21-cv-00012-DC-DF Document
                                 Document7-1
                                          9 Filed
                                             Filed05/13/21
                                                   05/10/21 Page
                                                             Page21
                                                                  21ofof23
                                                                         23




demonstrate that compassionate release is warranted.”).

       At this time, this Court’s assessment should be driven by the prevailing scientific view that

vaccination makes extremely rare, and possibly eliminates entirely, the risk of severe disease from

the virus. This unprecedented period of time in which the threat of the virus sometimes gives rise

to “extraordinary and compelling” circumstances should come to an end as inmates like Petitioner

are vaccinated. For this reason, compassionate release sentence reductions based on medical

conditions should again be limited to extraordinary conditions that are terminal or severely limit

an inmate’s ability to function in a correctional setting. See, e.g., Willis, 382 F. Supp. 3d at 1188

(relief is “rare” and “extraordinary”); United States v. Lisi, 440 F. Supp. 3d 246, 251 (S.D.N.Y.

2020), reconsideration denied, 15 CR 457, 2020 WL 1331955 (S.D.N.Y. Mar. 23, 2020) (“a

defendant’s medical condition must be one of substantial severity and irremediability.”); United

States v. Polnitz, 17-CR-201, 2020 WL 1139836, at *2 (E.D. Wis. Mar. 9, 2020), adhered to on

reconsideration, 17-CV-201, 2020 WL 3129643 (E.D. Wis. June 12, 2020) (must be

extraordinary; “Many inmates suffer from pain and mental illness.”). At present, Petitioner does

not present any such condition.

       Petitioner’s request for compassionate release should therefore be denied.

                                        IV. CONCLUSION

       For the foregoing reasons, Respondent United States respectfully asks that this Court

dismiss Petitioner’s habeas petition.




                                                 21
      Case
       Case4:21-cv-00012-DC-DF
            4:21-cv-00012-DC-DF Document
                                 Document7-1
                                          9 Filed
                                             Filed05/13/21
                                                   05/10/21 Page
                                                             Page22
                                                                  22ofof23
                                                                         23




                                                  Respectfully submitted,

                                                  ASHLEY C. HOFF
                                                  UNITED STATES ATTORNEY

                                                  /s/ Colton Tully-Doyle
                                                  COLTON TULLY-DOYLE
                                                  Assistant United States Attorney
                                                  WA State Bar No. 54643
                                                  700 E. San Antonio, Ste. 200
                                                  El Paso, TX 79901
                                                  Office: (915) 534-6555
                                                  Facsimile: (915) 534-3490
                                                  Email: Colton.Tully-Doyle@usdoj.gov
                                                  Attorneys for Respondent


                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 10th day of May, 2021, I electronically filed the foregoing with
the Clerk of Court using the CM/ECF system, and I hereby certify that I have mailed the foregoing
document by certified mail return receipt requested to the following non-CM/ECF participant:
Mauricio Contrera-Fonseca, RCDC III, P.O. Box 2038 Pecos, Texas 79772, Pro Se Petitioner.


                                                  /s/ Colton Tully-Doyle
                                                  COLTON TULLY-DOYLE
                                                  Assistant United States Attorney




                                                 22
      Case
       Case4:21-cv-00012-DC-DF
            4:21-cv-00012-DC-DF Document
                                 Document7-1
                                          9 Filed
                                             Filed05/13/21
                                                   05/10/21 Page
                                                             Page23
                                                                  23ofof23
                                                                         23




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  PECOS DIVISION

MAURICIO CONTRERA-FONSECA,                      §
    Petitioner,                                 §
                                                §
v.                                              §          PE-21-CV-00012-DC-DF
                                                §
UNITED STATES OF AMERICA,                       §
     Respondent.                                §

                                          ORDER

       On this date, came on to be considered Respondent’s Motion to Dismiss in the above-

entitled and numbered cause. The Court is of the opinion that said motion should be and is hereby

GRANTED.

       IT IS, THEREFORE, ORDERED that Respondent’s Motion to Dismiss, be and is hereby

GRANTED.

       SIGNED and ENTERED this _____ day of ________________________, 2021.



                                                DAVID COUNTS
                                                UNITED STATES DISTRICT JUDGE
